DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19th, 2021 has been entered.

Response to Arguments
Applicant’s RCE filing on May 19th, 2021 enters the Claims and Arguments filed on April 19th, 2021.  Since the RCE filing, Interviews were held (see Attached Interview Summary) and the claims were amended.  Agreement was reached on the claims to enter via Examiner Amendment to place the Application in condition for Allowance.

The status of the claims to enter via Examiner Amendment:
Applicant amended claims 1, 25 and 63.
Applicant cancelled claim 10.
Applicant added new claim 64 in their AFCP2.0 filing on April 19th, 2021
The pending claims are 1 – 9, 11, 13, 15, 18 – 22, 25, and 63 – 64 [Page 6 lines 1 – 10].

Applicant comments on the lack of Objections against the Specification [Page 6 lines 11 – 15].
Applicant and Examiner appear to have the same understanding of the terms NOT invoking Functional Analysis [Page 6 lines 16 – 23].  However, in view of the amended claims to be entered, Examiner updates the Functional Analysis.

Applicant amends the claims in an attempt to address Examiner’s Claim Objections [Page 6 line 24 – Page 7 line 2].  The claim amendments to be entered in view of the Interviews conducted overcome the Claim Objection.
Applicant cancels claim 10 to address the 112(b) Rejection against claim 10 and Applicant and Examiner discussed the intended scope of the claimed “amount of illumination” to address Examiner’s 112(b) Rejection against the claims [Page 7 lines 3 – 22].

	In the interest to fully address the arguments, the response from the April 28th, 2021 is incorporated and modified to address the April 19th, 2021 arguments.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
First, the Applicant recites the references against the claims [Page 7 lines 23 – 27] and recites features of amended claim 1 [Page 8 lines 1 – 21].
Second, the Applicant alleges limitations not taught [Page 8 lies 22 – 26], provides their summary of Seto [Page 8 lines 26 – 30], and contends Seto does not teach features of the amended claims and repeats previous responses to Arguments in making their point [Page 8 line 31 – Page 9 line 2].  In view of the Arguments, the Applicant is appearing to connote a function that is not expressly recited in the claimed “continuous illumination source” which only has to “illuminates the scene” but with no other conditions.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the continuous illumination source provides constant / continuous through time illumination (even though no switch / activation is given) in the imaging performed in the claim whereas only scene illumination is required with no other constraints / requirements on for how long) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Third, the Applicant argues Seto in teaching various possible continuous illumination sources does not meet the “first wavelength” feature of the amended claim [Page 9 lines 3 – 11].  However, on of ordinary skill in the art would appreciate Seto’s teachings as meeting specific wavelengths (e.g. red, blue, and green wavelengths) thus meeting the “first wavelength” limitation (the wavelength does not appear to be prohibited from changing).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (Laroia was not argued for illumination source control aspects or illumination sources cited).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Fourth, the Applicant concludes the references do not teach features of not entered amended claim 1 and the dependent claims are allowable similarly [Page 9 line 12 – Page 11 line 2].
Fifth, the Applicant contends new claim 64 (not entered) would be allowable for at least the reasons given for claim 1 [Page 11 lines 3 – 7].
While the Applicant’s points may be understood, the Examiner respectfully disagrees.  While the Rejection could have been maintained, the Examiner afforded Interviews to the Applicant and agreement was reached on a claim set to enter via Examiner’s Amendment to place the Application in condition for Allowance.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 62/455,137 filed February 6th, 2017).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 30th, 2020 was filed before the mailing date of the Final Rejection (mailed February 19th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statements (IDS) submitted on August 23rd, 2019 and November 4th, 2019 was filed before the mailing date of the First Action on the Merits (mailed July 21st, 2020).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant (especially lengthy references), the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Specification
The use of the terms “da Vinci Surgical System”, “da Vinci S Surgical System”, and “EndoWrist”, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “a rolling shutter sensor that captures …” in claim 1.
Such claim limitation(s) is/are: “an illumination source that continuously illuminates …” in claim 1.
Such claim limitation(s) is/are: “a time-varying illumination source that illuminates …” in claim 1.
Such claim limitation(s) is/are: “a processor configured to: …” in claim 1.
Such claim limitation(s) is/are: “synchronization module including a clock, wherein the clock generates …” in claim 22.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the Attorney of Record on June 2nd, 2021 (See attached Interview Summary).

The application has been amended as follows:
Note: The Examiner is only entering claims that have been amended and will repeat claims 7 and 64 for completeness (64 was added on April 19th, but entered on May 19th).
Regarding claim 1)
Claim 1) (Currently Amended) An imaging system comprising:
a rolling shutter sensor that captures a plurality of images of a scene, wherein each of the plurality of images is captured as a series of lines;
an illumination source that continuously illuminates the scene 
a time-varying illumination source that illuminates the scene  that continuously illuminates the scene and a first amount of illumination from the time-varying illumination source and to cause a plurality of off-cadence lines of the rolling shutter sensor to receive the illumination from the  that continuously illuminates the scene and a second amount of 
a processor configured to:
receive the plurality of images from the rolling shutter sensor; and
separate the plurality of images into a plurality of feeds based on the first amount of illumination and the second amount of illumination of the time-varying illumination source by:
combining the on-cadence lines to generate a first feed of the plurality of feeds; and
combining the off-cadence lines to generate a second feed of the plurality of feeds.

Regarding claim 7)
Claim 7) (Original) The imaging system of claim 1, wherein the time-varying illumination source is a solid state illumination source.

Regarding claim 25)
Claim 25) (Currently Amended) The imaging system of claim 1, wherein the plurality of feeds comprise a general-purpose feed from which [[the]] a contribution of the time-varying illumination source to [[the]] an overall illumination of the scene is removed and a special-purpose feed in which the contribution of the time-varying illumination source is isolated.

Regarding claim 63)
Claim 63) (Currently Amended) The imaging system of claim 1, wherein the first feed of the plurality of feeds the illumination from the  that continuously illuminates the scene and the first amount of illumination from the time-varying illumination source, and wherein the second feed of the plurality of feeds includes the illumination from the illumination source that continuously illuminates the scene and the second amount of illumination from the time-varying illumination source 

Regarding claim 64)
Claim 64) (Previously Presented) The imaging system of claim 7, wherein the solid state illumination source is at least one of a solid state laser or a light emitting diode (LED).

Allowable Subject Matter
Claims 1 – 9, 11, 13, 15, 18 – 22, 25, and 63 – 64 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 as the only independent claim is the representative claim.  Claim 1 recites a system with a non-obvious combination of features in which a rolling shutter is used to capture lines / create separate feeds when a scene is illuminated by two sources.  One illumination source is always on / continuous and the other is pulsed (time-varying) in which during the capture of the scene the scene is imaged with the first source and the first and second source and the rolling shutter then forms two image feeds one being just of the first continuous / constant illumination and the second feed being the combination of the first and second pulsed illumination sources.  The prior art teaches the use of sources of image in whole scenes and to capture using line scanners scene with different illumination sources but not with a constant illumination and a time-varying illumination source in a line based manner for a rolling shutter and parsing the different illuminations from the combination of sources (e.g. on-cadence imaging).  Specific references are cited in the Conclusion Section below as a result of the updated search and Interference Searches performed.
Regarding claims 2 – 9, 11, 13, 15, 18 – 22, 25, and 63 – 64, the dependent claims all depend from independent claim 1 and thus are similarly Allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References Cited in the Advisory Action mailed April 28th, 2021:
Peltie, et al. (US PG PUB 2013/0070071 A1 referred to as “Peltie” throughout) in Figures 5 and 6 as well as Paragraphs 34 (sequential sensors / nexus with a rolling shutter), 39 (time varying illumination source), and 44 – 46 (two sources with LEDs implementations including the time varying RBG / blue source and the constant / continuous fluorescence source).
Kamihara (US PG PUB 2008/0039696 A1 referred to as “Kamihara” throughout) see Figures 4 and 11 for illumination and timing of illumination / time varying considerations
Peltie, et al. (US PG PUB 2011/0190639 A1 referred to as “Peltie” throughout) in which Figures 5 and 6 teach imaging with multiple wavelengths and has time varying source control.
Boutet, et al. (US PG PUB 2008/0294056 A1 referred to as “Boutet” throughout) teaches in Paragraphs 45 – 50 two light sources with switching to generate on and off cadence imaging (could be done with color or fluorescence illumination).

References found on updated search during negotiations:
Mann, et al (US PG PUB 2007/0285526 A1 referred to as “Mann” throughout) in Figure 6 and Paragraph 72 tech using a rolling shutter for imaging different wavelengths, but not the continuous / pulsed illumination as claimed.
Smith, et al. (US Patent #9,894,304 B1 referred to as “Smith” throughout) teaches in Figures 28 – 31 capturing lines with different illuminations, but not the combination as claimed.
Gareau (US PG PUB 2011/0116694 A1 referred to as “Gareau” throughout) teaches in Figure 7 and Paragraph 155 scanning with a microscope capturing whole images, but not in the line scanning as claimed, but uses different sources motivating modifications but not in the rolling shutter (or lacks suggestion of using).
Blair (US PG PUB 2010/0128965 A1 referred to as “Blair” throughout) teaches in Paragraphs 35 and 56 as well as Figures 4 and 7 interleaving line scanning with different sources, but lacks a constant illumination source.


References found during Interference Search:
Parkov, et al (US PG PUB 2011/0052082 A1 referred to as “Parkov” throughout) in claim 8 recites many features such as using white light sources, but lacks the combined time varying and continuous illumination sources in the line scanning camera that parses illumination levels into different feeds / pictures.
Sakanoue, et al. (US PG PUB 2018/0199805 A1 referred to as “Saka” throughout) in claim 1 and 7 teaches imaging with a rolling shutter and switching illumination sources, but lacks the background / constant source and the splitting of images.
Inoue (US Patent #5,309,227 referred to as “Inoue” throughout) teaches in claim 1 alternating memory storage from image capture as a general state of the art teaching.

References previously cited against the claims: Seto (US PG PUB 2014/0364690 A1 referred to as “Seto” throughout) [Cited in Applicant’s August 23rd, 2019 IDS]; Laroia, et al. (US Patent #9,462,170 B2 referred to as “Laroia” throughout); Nakazawa (US PG PUB 2014/0204427 A1 referred to as “Nakazawa” throughout); Kurane (US PG PUB 2009/0135271 A1 referred to as “Kurane” throughout); Docherty (US PG PUB 2016/0183780 A1 referred to as “Docherty” throughout); Muller (US Patent #9,386,236 B2 referred to as “Muller” throughout); and Back, et al. (US PG PUB 2018/0035019 A1 referred to as “Back” throughout).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487